 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David Jay Sterling,                            No. CV-16-4602-PHX-DLR (DMF)
                                                        CR-86-0063-PHX-PGR
10                         Movant/Defendant,
11   v.                                                    ORDER
12   United States of America,
13                         Respondent/Plaintiff.
14
15          Before the Court are Movant David Jay Sterling’s First Amended Motion to
16   Vacate, Set Aside or Correct Sentence under 28 U.S.C. § 2255 (Doc. 17), Respondent’s
17   Motion to Dismiss § 2255 Motion (Doc. 21), United States Magistrate Judge Deborah M.
18   Fine’s Report and Recommendation (“R&R”) (Doc. 30), and Petitioner’s Objections to
19   the Magistrate Judge’s R&R (Doc. 34).
20          The Court has considered Movant’s objections and reviewed the R&R de novo.
21   See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that the Court must make a de
22   novo determination of those portions of the Report and Recommendation to which
23   specific objections are made). The R&R, relying in part on United States v. Watson, 881
24   F.3d 782 (9th Cir. 2018), found that bank robbery is categorically a crime of violence
25   under the “elements clause” of 18 U.S.C. § 924(c)(3) because it requires at least an
26   implicit threat to use the type of physical force necessary to meet the Johnson v. United
27   States, 135 S.Ct. 2251 (2015), standard. The Movant argues that because, as of the date
28   of his objection, August 13, 2018, there was a pending petition for certiorari in the
 1   Watson matter he should be granted a certificate of appealability. However, the Court
 2   notes that the petition for certiorari was denied by the Supreme Court on October 1, 2018.
 3          The Court accepts the magistrate judge’s recommendation to dismiss the petition
 4   within the meaning of Rule 72(b), Fed. R. Civ. P., and overrules Movant’s Objections to
 5   Magistrate Judge’s R&R. See 28 U.S.C. § 636(b)(1) (stating that the district court “may
 6   accept, reject, or modify, in whole or in part, the findings or recommendations made by
 7   the magistrate”).
 8          IT IS THEREFORE ORDERED that the Report and Recommendation of
 9   Magistrate Judge Deborah M. Fine (Doc. 30) to grant Respondents’ Motion to Dismiss
10   § 2255 Motion (Doc. 21) is ACCEPTED.
11          IT IS FURTHER ORDERED that Movant’s First Amended § 2255 Motion
12   (Doc. 17) is DISMISSED WITH PREJUDICE.
13          IT IS FURTHER ORDERED that a Certificate of Appealability is DENIED.
14          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
15   accordingly and terminate this action.
16          Dated this 12th day of October, 2018.
17
18
19
20
                                                 Douglas L. Rayes
21                                               United States District Judge
22
23
24
25
26
27
28


                                               -2-
